United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 06-3670
                                  ___________

Marco Medina-Salas,                    *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Nebraska.
Tyson Fresh Meats, Inc.,               *
                                       * [UNPUBLISHED]
            Appellee.                  *
                                  ___________

                            Submitted: April 29, 2008
                               Filed: May 7, 2008
                                ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Marco Medina-Salas appeals the district court’s1 adverse grant of summary
judgment on his claims brought under the Age Discrimination in Employment Act,
Title VII, the Family Medical Leave Act, and 42 U.S.C. § 1981. He also challenges
the court’s dismissal without prejudice of his state-law claim and argues that his
counsel below was ineffective.




      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
       After reviewing the record de novo, viewing the evidence and all reasonable
inferences from it in a light most favorable to Medina-Salas, see Jacob-Mua v.
Veneman, 289 F.3d 517, 520 (8th Cir. 2002) (standard of review), we conclude that
summary judgment was proper for the reasons stated by the district court. We also
conclude that the court did not abuse its discretion in declining to exercise jurisdiction
under 28 U.S.C. § 1367 over Medina-Salas’s state-law claim, see Johnson v. City of
Shorewood, Minn., 360 F.3d 810, 819 (8th Cir. 2004) (district court has discretion to
decline supplemental jurisdiction where it has dismissed all original-jurisdiction
claims; generally, when court eliminates all federal-law claims before trial, balance
of factors to be considered under § 1367 will point toward declining to exercise
jurisdiction over remaining state-law claims), and that Medina-Salas’s assertion of
ineffective assistance of counsel is not cognizable, see Glick v. Henderson, 855 F.2d
536, 541 (8th Cir. 1988) (there is no statutory or constitutional right to effect
assistance of counsel in civil case).

     Accordingly, the judgment of the district court is affirmed. See 8th Cir. R. 47B.
Medina-Salas’s motion to supplement his appellate brief is denied.
                     ______________________________




                                           -2-